State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 15, 2016                   521894
________________________________

In the Matter of GARY WATERS,
                    Appellant,
      v

CENTRAL OFFICE REVIEW                       MEMORANDUM AND ORDER
   COMMITTEE OF THE DEPARTMENT
   OF CORRECTIONS AND
   COMMUNITY SUPERVISION
   et al.,
                    Respondents.
________________________________


Calendar Date:   August 8, 2016

Before:   Peters, P.J., Lynch, Devine, Clark and Aarons, JJ.

                             __________


     Gary Waters, New York City, appellant pro se.

                             __________


      Appeal from a judgment of the Supreme Court (Fisher, J.),
entered October 2, 2015 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent Central
Office Review Committee denying petitioner's grievance.

      Petitioner filed a grievance that sought limited credit
time allowance for his participation in a training program, which
time credit would render petitioner qualified to be conditionally
released six months prior to his conditional release date.
Petitioner commenced this CPLR article 78 proceeding challenging
the denial of said grievance by respondent Central Office Review
Committee. Supreme Court dismissed the petition and this appeal
ensued. During the pendency of this appeal, petitioner was
released from prison, rendering this proceeding moot (see Matter
of Levola v Fischer, 87 AD3d 1191, 1191 [2011]; Matter of La Tour
                              -2-                  521894

v New York State Dept. of Correctional Servs. Cent. Off. Review
Comm., 5 AD3d 890, 891 [2004]). Furthermore, we are unpersuaded
by petitioner's contention that this matter falls within the
exception to the mootness doctrine (see Matter of Hearst Corp. v
Clyne, 50 NY2d 707, 713 [1980]).

     Peters, P.J., Lynch, Devine, Clark and Aarons, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court